                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY RIVERS, as the Administrator of                     CIVIL ACTION
the Estate of Heather Rivers,
                     Plaintiff,

              v.
                                                            NO. 18-4343
TRINITY CHE, and
MERCY SEPA,
                      Defendants.

                                          ORDER

       AND NOW, this 4th day of March, 2019, upon consideration of Partial Motion To

Dismiss Plaintiff’s Amended Civil Action Complaint (Document No. 11, filed January 23,

2019), Plaintiff’s Opposition to Defendants’ Partial Motion To Dismiss Plaintiff’s Amended

Civil Action Complaint (Document No. 12, filed February 6, 2019), and Defendants’ Reply Brief

in Further Support of Their Partial Motion To Dismiss Plaintiff’s Amended Civil Action

Complaint (Document No. 17, filed February 18, 2019), for the reasons stated in the

accompanying Memorandum dated March 4, 2019, IT IS ORDERED as follows:

   1. That part of defendants’ motion seeking to dismiss plaintiff’s claims for harassment and

       disparate impact under the Americans with Disabilities Act (“ADA”) is GRANTED, and

       those claims are DISMISSED WITHOUT PREJUDICE.

   2. That part of defendants’ motion seeking to dismiss plaintiff’s “pattern or practice” of

       discrimination claim under the Family Medical Leave Act (“FMLA”) is GRANTED and

       that claim is DISMISSED WITH PREJUDICE.

   3. That part of defendants’ motion to strike plaintiff’s demands for punitive damages for the

       retaliation claim under the ADA and for punitive damages and damages related to
   “mental anguish” and “disruption of her personal and professional life” for claims under

   the FMLA is GRANTED, and those demands are STRICKEN.

4. That part of defendants’ motion seeking an award of attorneys’ fees is DENIED.

   IT IS FURTHER ORDERED that plaintiff is granted leave to file an amended

complaint within twenty (20) days if warranted by the facts and applicable law as stated in

the accompanying Memorandum dated March 4, 2019.

   IT IS FURTHER ORDERED that the caption of the case and Plaintiff’s Amended Civil

Action Complaint (Document No. 9, filed January 8, 2019), are amended to correctly name

defendants as Trinity Health Corporation and Mercy Health System of Southeastern

Pennsylvania.



                                                 BY THE COURT:

                                                 /s/ Hon. Jan E. DuBois

                                                    DuBOIS, JAN E., J.




                                            2
